Citation Nr: 0000797	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-05 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to service-connected anxiety 
reaction manifested by hyperventilation and cardiac neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefit sought on appeal.  The 
veteran, who had active service from February 1953 to January 
1955, appealed that denial, and the case was referred to the 
Board for appeal.


FINDINGS OF FACT

1.  Service connection has been established for an anxiety 
reaction manifested by hyperventilation and cardiac neurosis.

2.  The veteran has been diagnosed with hypertension and 
premature atrial contractions.

3.  The medical evidence incorporated in the claims file 
reflects that there is no relationship between the veteran's 
service-connected anxiety reaction manifested by 
hyperventilation and cardiac neurosis and any current organic 
cardiovascular disorder.


CONCLUSION OF LAW

Neither hypertension nor premature atrial contractions are 
the result of service anxiety reaction manifested by 
hyperventilation and cardiac neurosis.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999).  Where a veteran served continuously for 90 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease 
becomes manifest to a degree of ten percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The veteran's 
claim for service connection for a cardiovascular disorder, 
claimed as secondary to service-connected anxiety reaction 
manifested by hyperventilation and cardiac neurosis, is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  Although the RO 
apparently concluded otherwise after what appears to be a 
comprehensive review of the evidence, the Board finds that 
the veteran has been given adequate notice of the need to 
submit evidence or argument on the underlying issue in this 
case and has been afforded the opportunity to submit evidence 
and argument on the underlying issue.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The veteran's claims file contains several references to 
ongoing psychiatric difficulties.  A September 1951 pre-
induction examination report noted that the veteran had an 
immaturity reaction that was characterized as mild.  In 
August 1953, the veteran complained of dizziness, stiffness 
of his face, paresthesia, difficulty catching his breath, and 
of having a pounding heart.  Examination revealed a blood 
pressure reading of 140/80.  Heart examination at the time 
was reported to be negative.  The impression was 
hyperventilation syndrome.  In November 1953, he was seen for 
complaints of dizziness and weakness, and subsequent 
examination again revealed no evidence of organic 
cardiovascular disease.  One impression in November 1953 was 
that the veteran's complaints were of a psychogenic basis.  A 
December 1953 social history noted that the veteran had 
complaints related to weakness, insomnia and headaches.  The 
veteran related that his nervousness began during basic 
training, when he fell over a footlocker while wrestling in 
the barracks and purportedly sustained a slight injury to his 
back.

A June 1963 rating decision granted service connection for an 
anxiety reaction manifested by hyperventilation and cardiac 
neurosis (anxiety reaction).  The veteran was assigned a 50 
percent disability evaluation for this disability.  In doing 
so, the RO relied on a January 1963 discharge summary from 
the VA Medical Center in Ann Arbor, which noted a pulse of 
100 and a somewhat accentuated P-2 sound.  A cardiologist did 
not believe that the veteran had heart disease based on 
extensive testing and evaluation.  The diagnoses were anxiety 
reaction, hyperventilation syndrome, and cardiac neurosis.

A February 1966 rating decision reduced the disability 
evaluation to 30 percent.  A May 1966 rating decision 
continued that evaluation, and that decision was upheld in an 
April 1967 Board decision.  The 30 percent evaluation has 
continued to date.

The veteran filed this current claim in December 1996.  He 
asserts that he has a cardiovascular disorder that is the 
result of his service-connected anxiety reaction.  In this 
respect, he does not argue, nor does the record reflect, that 
he had an underlying pathological cardiovascular disorder in 
service or within one year following separation, thereby 
providing for presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309; Traut v. Brown, 6 Vet. App. 498, 502 (1994).  

Relevant evidence obtained during the course of this claim 
includes an April 1996 emergency department record from St. 
Joseph's Medical Center in South Bend, Indiana.  At that 
time, the veteran's chief complaint was that his heart was 
skipping beats.  The veteran's pulse was 96 beats per minute, 
and his initial blood pressure reading was 226/96; ten 
minutes thereafter, his blood pressure was 164/76.  
Objectively, the veteran's heart had a regular rate and 
rhythm, without murmur, but premature atrial contractions 
were noted.  An EKG was abnormal; there was some evidence of 
an old inferior wall myocardial infarction.  A follow-up 
exercise EKG noted that the veteran had a left anterior 
hemiblock.  In correspondence dated May 1996, the veteran's 
cardiologist informed his family practitioner that while the 
EKG showed possible old myocardial damage, a more likely 
explanation was premature atrial contractions.

The RO afforded the veteran a VA examination in February 
1997.  During the psychiatric portion of the examination, the 
veteran related that his problems originated when he fell in 
basic training and then developed nervousness, with an 
increased heart rate, shortness of breath and neck pain.  
Since then, the veteran continued, he had used Librium.  The 
veteran was also afforded a cardiovascular examination.  His 
blood pressure was 168/88, and his pulse was 89 beats per 
minute and regular.  Heart tones were characterized as 
normal, and his heart had a regular rate and rhythm.  The 
examiner reviewed the initial April 1996 EKG, and stated that 
the interpretation was inaccurate:  there was no evidence of 
a previous infarction.  In summary, this examiner stated that 
while systolic blood pressure was elevated there was no 
evidence of heart disease, and that an irregular heartbeat, 
standing alone, is not heart disease.  

In March 1997, however, the VA provided the veteran with a 
battery of tests.  An echocardiogram showed that the veteran 
had left ventricular hypertrophy and dilation with decreased 
left ventricular systolic function; mild global hypokinesis 
with posterior and septal akinesis; and left atrial dilation.  
Another test reflected fixed defects involving the septum, 
compatible with infarction.

The same examiner who performed the February 1997 examination 
again performed an April 1998 cardiovascular examination.  
The veteran's history and current medications were reviewed, 
as were his chief complaints of irregular heart rhythm and 
dyspnea with exertion.  The examiner stated that the 
premature heartbeats had no relationship with his service-
connected anxiety disorder or its manifestations of cardiac 
neurosis or hyperventilation.  Further, the examiner stated 
that the irregular heart rhythm was not aggravated by service 
or any service-connected disability.  Rather, referencing 
other opinions in the file, the examiner stated that record 
indicated that the veteran had a history of previous 
arrhythmia or premature atrial beats which had been corrected 
by eliminating caffeine.  

The veteran also submitted a VA outpatient treatment record 
dated in June 1998 in which the examiner appears to opine 
that the veteran's anxiety aggravated the veteran's 
hypertension which in turn aggravated the veteran's ischemic 
heart disease.  

After the receipt of the above opinion, the veteran was 
afforded another comprehensive VA examination.  A different 
examiner conducted the final VA examination in October 1998.  
He noted that the veteran had been noted to have premature 
atrial contractions via an echocardiogram, and that the 
veteran had had complaints of an irregular heartbeat.  The 
examiner noted that one of the veteran's medications was a 
beta blocker, and the use of Librium for his service-
connected anxiety disorder was also noted.  A history of 
hypertension was noted, and blood pressure was 160/84.  
Objectively, the veteran's heart displayed a regular rate and 
rhythm, and the examiner could not appreciate a mid-systolic 
click.  Extremities showed trace edema.  As to organic heart 
disease, the examiner stated that premature atrial complexes 
did not constitute organic heart disease, and further, such 
was not related to the veteran's service-connected anxiety 
disorder.  That examiner also noted that patients with an 
anxiety disorder would have frequent symptoms of palpitations 
and diaphoresis, which would not necessarily correlate with 
an underlying coronary artery or heart disease, or to an 
underlying arrhythmia.  Looking at the veteran in particular, 
the examiner diagnosed the veteran with premature atrial 
contractions, and that an etiology other than an organic 
heart disease should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  When a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d).

The Board notes that the veteran has been diagnosed with 
hypertension during the course of this claim.  However, as 
noted above, the evidence affiliated with the claims file 
does not reflect that this disorder was diagnosed during 
service, or become manifested to a compensable degree within 
one year following the veteran's separation from service.  As 
such, hypertension cannot be presumed service connected on a 
direct basis.  38 C.F.R. §§ 3.307, 3.309.  Further, the Board 
would note that the evidence submitted does not persuasively 
establish any relationship between a current diagnosis of 
hypertension and the veteran's service-connected anxiety 
disorder and associated symptomatology.  While the Board 
notes the June 1998 opinion, as set forth above, in which it 
appears that the examiner is asserting a relationship between 
the veteran's anxiety and hypertension and ischemic heart 
disease, the Board must reject this opinion for several 
reasons.  First, the examiner provides no supporting 
rationale for his opinion.  Second, unlike the other numerous 
opinions of record, the opinion does not appear to be based 
on a careful review of the entire evidentiary record.  
Finally, while the veteran has been extensively worked-up for 
evidence of organic heart disease, there simply is no 
competent medical evidence of record that the veteran has any 
organic heart disease including ischemic heart disease.  
Thus, the Board must find that service connection for 
hypertension is not warranted.

Similarly, the Board finds that the preponderance of the 
evidence is against service connection for premature atrial 
contractions.  In this respect, this disorder has 
consistently been described as not being of organic origin, 
that is, from an underlying cardiovascular disease.  
Ultimately, the veteran's complaints of a rapid heartbeat are 
incorporated in his service-connected anxiety disorder, and 
have consistently been distinguished from premature atrial 
contractions.  Finally, the Board would note that the veteran 
did not have any form of underlying cardiovascular disease 
entity in January 1963, at the time of his hospitalization.  
As noted above, the resulting report led to the initial grant 
of service connection.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1999).  


ORDER

Service connection for a cardiovascular disorder, claimed as 
secondary to service-connected anxiety reaction manifested by 
hyperventilation and cardiac neurosis, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

